DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9, 11 – 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,366,301 to Le Roy et al. (hereinafter Le Roy).
Regarding Claims 1, 2, and 4 – 6.  Le Roy teaches a process for the production of a polyurethane material comprising reacting/mixing components comprising:
(a) an organic diisocyanate;
(c) a long-chain saturated linear diol, i.e. compounds having two hydroxyl groups each comprising a hydrogen atom reactive toward isocyanate and no carbon-carbon double bonds; and
(d) an unsaturated diol which is most preferably (i.e. 100 mol%) 2,3-dihydroxylpropyl acrylate (Column 1, Line 53 – Column 2, Line 18; and Column 3, Line 66 – Column 4, Line 17).  2,3-dihydroxylpropyl acrylate (molecular weight = 146.14/ g/mol) comprises one terminal carbon-carbon double bond and two hydroxyl groups.
The reaction mixture may be processed via injection molding (Column 7, Lines 65 – 67), which corresponds to a process in which the reaction mixture is injected into a mold.  
An inhibitor, such as phenothiazine, may be added in the reaction mixture (Column 5, Lines 63 – 66).  Phenothiazine is set forth as a suitable radical inhibitor in [0049] of the pre-grant publication of the instant application.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01) Thus, phenothiazine would be reasonably expected to have the claimed effect of stabilizing the reaction mixture when the ingredients are mixed at room temperature.
Le Roy further teaches the process may occur in the absence of free radical promoters (Column 6, Lines 7 - 9), i.e. compounds which initiate a radical reaction.  
Le Roy teaches crosslinking/hardening of the polyurethane may be carried out preferably at temperatures in the range of 50 to 220°C (Column 6, Lines 3 - 11).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Moreover, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to harden the reaction mixture by reacting at a temperature at the upper end of the range disclosed by Le Roy, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that a higher temperature would be expected to provide a faster processing time.
Le Roy is silent regarding the heat deflection temperature in a three-point bending test with 0.45 MPa outer fiber stress in accordance with DIN EN ISO 75 and impact resistance in accordance with DIN EN ISO 179-1/1fU.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Le Roy teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane material having heat deflection temperatures and an impact resistance value in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 3.  Le Roy teaches the process of Claim 1 wherein the equivalence ratio of isocyanate groups to hydroxyl groups is about 1 (Column 4, Lines 53 - 55).
Regarding Claim 7.  Le Roy teaches the process of Claim 1 wherein the isocyanate compounds used are exclusively (100 mol%) diisocyanates (Column 2, Lines 27 – 42), which are isocyanates having a functionality of two.
Regarding Claim 8.  Le Roy teaches the process of Claim 1 wherein the isocyanate compound used may be 4,4’-diphenylmethane diisocyanate (4,4’-MDI) (Column 2, Line 36).
Regarding Claim 9.  Le Roy teaches the process of Claim 1 wherein the free radial inhibitor may be provided in an amount of 0 to 5,000 ppm (Column 5, Lines 64 – 66), i.e. the reaction mixture may comprise 0 to 0.5 weight percent of the free-radical inhibitor.
Regarding Claim 11.  Le Roy teaches the process of Claim 1.  In Example 1, the unsaturated diol – corresponding to instantly claimed compound (c) – is provided in an amount of 35 grams per 100 grams of the reaction composition (see second Table in Column 8), i.e. 35% by weight of the reaction composition.
Regarding Claim 12.  Le Roy teaches the process of Claim 1 wherein the saturated diol has a molecular weight preferably in the range of 500 and 2,500 (Column 1, Lines 58 – 60).  A suitable type thereof are polycaprolactones (Column 2, Line 56 – Column 3, Line 11), which correspond to hydrophobic polyols.
Regarding Claim 13.  Le Roy teaches the process of Claim 1 wherein reaction of the reaction mixture may be conducted at temperatures between 40 and 110°C, followed by crosslinking/hardening of the polyurethane at temperatures in the range of 50 to 220°C (Column 5, Line 56 - Column 6, Line 11).  The claimed hardening temperature is considered to be rendered obvious by Le Roy for the same reasons detailed in the rejection of Claim 1 above.
Regarding Claim 15.  Le Roy teaches a polyurethane material obtained by the method of Claim 1 (Column 1, Line 53 – Column 2, Line 18; and Column 3, Line 66 – Column 4, Line 17).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,366,301 to Le Roy – as applied to Claim 1 above – and further in view of US 6,136,883 to Yang et al. (hereinafter Yang).
Regarding Claim 10.  Le Roy teaches the process of Claim 1 but does not expressly teach basis catalysts are further included in the reaction mixture.  However, Yang et al. teaches basic catalysts, e.g. sodium acetate, may be included in a reaction mixture for forming polyurethane pre-peg articles (Column 5, Lines 27 – 62).  Le Roy and Yang are analogous art as they are from the same field of endeavor, namely polyurethanes and pre-peg articles produced therefrom.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to include a basic catalyst, e.g. sodium acetate, in the reaction mixture of Le Roy.  The motivation would have been that such catalysts serve to catalyze the reaction of alcohol and isocyanate groups (Yang: Column 5, Lines 27 – 62).  Further, catalysts such as sodium acetate specifically provide for the incorporation of isocyanurate groups in the polymer, which obtain a more rigid article of enhanced stability.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,366,301 to Le Roy et al. (hereinafter Le Roy).
Regarding Claim 16 .  Le Roy teaches a process for the production of a polyurethane material comprising reacting/mixing components comprising:
(a) an organic diisocyanate;
(c) a long-chain saturated linear diol, i.e. compounds having two hydroxyl groups each comprising a hydrogen atom reactive toward isocyanate and no carbon-carbon double bonds; and
(d) an unsaturated diol which is most preferably (i.e. 100 mol%) 2,3-dihydroxylpropyl acrylate (Column 1, Line 53 – Column 2, Line 18; and Column 3, Line 66 – Column 4, Line 17).  2,3-dihydroxylpropyl acrylate (molecular weight = 146.14/ g/mol) comprises one terminal carbon-carbon double bond and two hydroxyl groups.
The reaction mixture may be processed via injection molding (Column 7, Lines 65 – 67), which corresponds to a process in which the reaction mixture is injected to a mold.  
An inhibitor, such as phenothiazine, may be added in the reaction mixture (Column 5, Lines 63 – 66).  Phenothiazine is set forth as a suitable radical inhibitor in [0049] of the pre-grant publication of the instant application.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01) Thus, phenothiazine would be reasonably expected to have the claimed effect of stabilizing the reaction mixture when the ingredients are mixed at room temperature.
Le Roy further teaches short fibers may be included into the polyurethane (Column 7, Lines 41 - 46), which will result in the wetting of this fiber material and the production of a polyurethane that is reasonably considered a polyurethane-fiber composite material.
Le Roy teaches crosslinking/hardening of the polyurethane may be carried out preferably at temperatures in the range of 50 to 220°C (Column 6, Lines 3 - 11).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Moreover, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to harden the reaction mixture by reacting at a temperature at the upper end of the range disclosed by Le Roy, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that a higher temperature would be expected to provide a faster processing time.
Le Roy is silent regarding the heat deflection temperature in a three-point bending test with 0.45 MPa outer fiber stress in accordance with DIN EN ISO 75 and impact resistance in accordance with DIN EN ISO 179-1/1fU.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Le Roy teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane material having heat deflection temperatures and an impact resistance value in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Response to Arguments
Applicant’s arguments filed May 25, 2022 with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764